Citation Nr: 1132305	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  05-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for status post right knee arthroscopic surgery for lateral meniscus tear and right knee intra-articular body.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

In October 2007, the Board denied an increased rating for the right knee disability.  The Veteran appealed to the Veterans Claims Court.  In a September 2008 Order, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the October 2007 Board decision.  The Court returned the issue to the Board for compliance with the instructions in the JMR.

Subsequently, in an August 2010 decision, the Board again denied an increased rating for the right knee disability.  The Veteran again appealed to the Veteran Claims Court.  The Court Clerk granted a JMR vacating the August 2010 decision in March 2011.  The Court returned the issue to the Board for compliance with the instructions of the JMR.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the JMR, another examination is required to evaluate the current degree of impairment.  The Board will also order that more current VA clinical records be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the San Juan VA Medical Center for the period from December 2008 to the present.

2.  Schedule the Veteran for an examination to determine the nature, extent and severity of his right knee disability.

The claims file must be made available to the examiner for a review. The examiner should be provided a full copy of this Remand, and he or she must indicate that he or she has reviewed the claims file.

All studies, including range of motion studies in degrees should be performed.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should be described.

The examiner should identify any objective evidence of dislocated cartilage, specifically intra-articular loose bodies and determine whether there are frequent episodes of locking pain and effusion into the right knee.  The examiner is also asked to determine which signs and symptoms can be attributed only to intra-articular loose bodies.

The examiner should also identify any objective evidence of pain or functional loss due to pain.  Any specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state.

A rationale for all medical opinions must be provided.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

After undertaking any other development deemed essential in addition to that specified above, readjudicate the issues on appeal.

3.  If the determination remains unfavorable to the Veteran, he and his attorney should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  He should be given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

